Beck, J.
Rrom the allegations of a petition to revive a dormant judgment it appears that suit was brought in the superior court of Cobb county against A. & Co., a firm composed of A., B., ancC C.; that before judgment was rendered in that action A. died, and judgment was taken against the firm and against the surviving partners of the firm. B. and C., who were non-residents of the county where the judgment sought to be revived was rendered, were duly served in the proceedings to revive the judgment, and appeared and demurred on the ground that it appeared from the petition that the original judgment was against A. & Co. and that A. & Co. had not been served and was not a party to the proceedings. Meld, that the judge did not err in overruling the demurrer and in adjudging that the dormant judgment should be revived.

Judgment affirmed.


AU the Justices concur.